   Case: 1:19-cv-05965 Document #: 76-1 Filed: 10/09/20 Page 1 of 2 PageID #:1480




                               UNITED STATES DISTRICT COURT

               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 ALICIA M. PAGE, CARMEL COOPER,
 and CINDY MUNIZ, individually, and on                  Case No.: 1:19-cv-05965
 behalf of all others similarly situated,

                 Plaintiffs,                            Hon. Sharon Johnson Coleman

         vs.

 ALLIANT CREDIT UNION, and DOES 1-
 100,

                 Defendants.




                      DECLARATION OF JEFFREY C. BILS
                 IN SUPPORT OF PLAINTIFF ALICIA M. PAGE’S
            MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

I, Jeffrey C. Bils, declare and state as follows:
       1.      I am an attorney at law duly licensed to practice before all courts in the State of

California. I am employed by The Kick Law Firm, APC, and counsel of record for Plaintiff
Alicia M. Page in this action. I have personal knowledge of the facts set forth in this declaration

and, if called as a witness, could and would testify competently to such facts under oath.

       2.      On August 27, 2020, I conducted research using the Internet Archive Wayback

Machine at https://archive.org/web/ to find past and present contracts, disclosures, fee

schedules and related account documents for Defendant Alliant Credit Union. During this

research, I found Alliant’s Account Agreement and Disclosures dated August 2019. A true and

correct copy of the Further Revised Contract that I found is attached as Exhibit A.




                                                    1
Case: 1:19-cv-05965 Document #: 76-1 Filed: 10/09/20 Page 2 of 2 PageID #:1481
